Citation Nr: 1242327	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  08-35 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for enlarged heart.

2.  Entitlement to service connection for congestive heart failure.

2.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD) with asthma, to include as due to enlarged heart or congestive heart failure.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to January 1993.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Salt Lake City, Utah, which denied service connection for hypertension, enlarged heart, congestive heart failure, and COPD with asthma to include as due to enlarged heart or congestive heart failure.  The Veteran disagreed and perfected an appeal.  The Veteran testified at an April 2009 hearing at the RO before a Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  Service connection for hypertension was granted by a September 2011 rating decision and that issue is not longer on appeal.

The Board remanded the Veteran's claims in January 2010 and December 2011.  


FINDINGS OF FACT

1.  A preponderance of the evidence supports a conclusion that the Veteran's enlarged heart, diagnosed as left ventricular hypertrophy, is a symptom of the Veteran's service-connected hypertension.

2.  A preponderance of the evidence supports a conclusion that the Veteran does not have congestive heart failure.

3.  A preponderance of the evidence supports a conclusion that the Veteran's has no respiratory disorder that is related to his active service or to his service-connected hypertension or enlarged heart. 
CONCLUSIONS OF LAW

1.  Entitlement to service connection for left ventricular hypertrophy is warranted.  38 U.S.C.A. § 1110 (West 2002 & 2012 Supp.); 38 C.F.R. §§ 3.303, 3.310 (2012).

2.  Entitlement to service connection for congestive heart failure is not warranted.  38 U.S.C.A. § 1110 (West 2002 & 2012 Supp.); 38 C.F.R. §§ 3.303, 3.310 (2012).

3.  Entitlement to a respiratory disorder, to include COPD with asthma, and to include as due to enlarged heart or congestive heart failure is not warranted.  38 U.S.C.A. § 1110 (West 2002 & 2012 Supp.); 38 C.F.R. §§ 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for an enlarged heart, congestive heart failure, and for a respiratory disorder that includes COPD with asthma, to include being due to the enlarged heart or congestive heart failure.  The Board will first address preliminary matters and then provide a decision on the issues on appeal.

Compliance with remand instructions is neither optional nor discretionary and where the remand orders of the Board are not satisfied, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded the Veteran's claim twice for further development.  The January 2010 remand requested that the Veteran be scheduled for a medical examination that provided a diagnosis of any heart and respiratory disabilities and which provided opinions whether any disability was related to service, or whether any respiratory disorder was related to or aggravated by hypertension or a heart disorder.  The Veteran was examined in March 2010 by a VA examiner.

The Board remanded the Veteran's claims in December 2011 because it found that the March 2010 VA examiner did not provide all of the requested opinions.  The December 2011 remand requested that the Veteran's VA claims folder be provided to the examiner who performed the March 2010 examination so that examiner could complete the requested opinions.  The record now includes a February 2012 examination report that addresses the concerns of the Board.  Therefore, the Board finds that VA has substantially fulfilled the Board's remands.

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012).  

The Veteran was informed in a February 2007 letter from VA of the evidence necessary to substantiate a claim for service connection and he was notified how VA determines a disability rating and an effective date.  In addition, the Veteran was told of VA's duties to assist him in developing his claim by obtaining records held by Federal agencies, such as military records and VA medical records, and providing him a medical examination if it was necessary to adjudicate his claim.  The Veteran's claim was adjudicated subsequent to the notice.  Thus, the Veteran had a meaningful opportunity to participate in the adjudication of his claim.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); Overton v. Nicholson, 20 Vet. App. 427 (2006).  The Veteran has not contended that he has not received proper notice with regard to his service connection claim.

The record shows that VA obtained the Veteran's service medical records, VA treatment records, and private medical records that were identified by the Veteran.  The Veteran received VA medical examinations in June 2009 and October 2011.  The Board finds that the examination reports provide the Board with sufficient detail and rationale to allow adjudication of the Veteran's claims.  38 C.F.R. § 3.159(c)(4) (2012).  

The Veteran testified at an April 2009 hearing before a Veterans Law Judge who signed the January 2010 and December 2011 decisions.  The Veteran was informed in a September 2012 letter from the Board that that Veterans Law Judge had retired and that he could request a hearing before a different Veterans Law Judge.  The Veteran declined another hearing in a written submission received by the Board in October 2012.  The transcript of the April 2009 hearing is included in the record and has been considered by the Board.

Thus, the Board finds that adjudication of the Veteran's claims is appropriate as the record shows that VA has satisfied the notification and duty to assist provisions of the law and that no further actions pursuant to the regulations or statues need be undertaken with respect to the claims decided herein.  Therefore, the Board will proceed to a decision on the claims.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  In order to establish service connection or service-connected aggravation for a disability, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2012).  Service connection may also be established for certain chronic diseases manifested to a compensable degree within a presumptive period following separation from service.  38 C.F.R. §§ 3.307, 3.309 (2012).  Cardiovascular-renal disease is a chronic disease with a presumptive period of one year.  38 C.F.R. §§ 3.307, 3.309 (2012).

Congress specifically limited entitlement for service-connected disease or injury to cases where incidents resulted in a disability.  Brammer v. Derwinski, 2 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  A current disability means a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  If a veteran has a diagnosed disability during the pendency of his claim, service connection criteria requiring a current disability are satisfied.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

An October 2000 VA x-ray report states that the "heart size is mildly enlarged," and a November 2000 VA cardiology note states that the Veteran's heart "wall thicknesses are increased."  The Veteran was diagnosed in May 2010 with hypertension; left ventricular hypertrophy, without heart failure; and pulmonary hypertension, moderately severe.  Accordingly, the Veteran was service-connected for hypertension.  No diagnosis of chronic obstructive pulmonary disease (COPD) or asthma was made.

In a January 2006 report, Dr. L.E., M.D., assessed the Veteran with congestive heart failure.  Subsequent private records, however, do not continue the assessment, but rather diagnose the Veteran with "severe pulmonary hypertension," such as in an April 2006 report of Dr. C.S., M.D.

The VA examiner stated in a February 2012 examination report that evidence of heart failure was not present.  In addition, the examiner stated that there was no evidence based on pulmonary function studies that either COPD or asthma were present since those disorders produce an obstruction to air flow which was not present.  The examiner opined that the suggestion of a restrictive lung disorder was compatible with the Veteran's morbid obesity, but not compatible with a restrictive disorder involving the pleural surface of the lung.  The examiner stated that the Veteran's enlarged heart is a consequence of hypertension in response to an increase in resistance against the pumping of the heart.  Increased systemic vascular resistance is present with hypertension, the response to which is enlargement of the left ventricle.

Private examiners who assessed that the Veteran manifested a restrictive pulmonary condition did not include reference to pulmonary function studies.  An April 2006 x-ray study found "retrocardiac opacity which may be due to the heart or may represent infiltrate," and found that otherwise, the Veteran's lungs were clear.  The diagnosis by Dr. C.S. was sleep apnea with secondary chronic hypoxemia and cor pulmonale secondary to chronic hypoxemia.  Similarly, a May 2006 report by Dr. G.T., D.O., found that the Veteran met the diagnosis for polycythemia most likely due to pulmonary hypertension and hypoxia.  Several private physicians assessed described the Veteran as obese.  The March 2010 VA examination report notes that the Veteran's height was five feet and eight inches, and that he weighed 270 pounds.

In sum, the preponderance of the medical evidence of record is against a finding that the Veteran currently warrants a diagnosis of any heart failure, COPD, or asthma.  The evidence supports a finding that although the Veteran has an enlarged heart, it is a symptom or a consequence of the Veteran's hypertension.  The February 2012 VA examiner opined that the enlarged heart disorder was specifically not a separate and distinct disorder because there was no evidence detected by echocardiogram that the Veteran had the genetic abnormalities that would cause left ventricular hypertrophy or any enlargement of the heart.  None of the medical evidence suggests that the Veteran has any symptoms caused by the enlarged heart.  Rather, it is a symptom of his service-connected hypertension.

The Veteran has testified that his enlarged heart has caused his COPD and that his breathing disorder has caused his enlarged heart.  Specifically, the Veteran testified that in 2006 he was hospitalized for three days for complaints of chest pain, and that treatment providers told him that the reason his heart was enlarged was because it lacked oxygen.  He was placed on oxygen therapy.  He also testified that he was told that his COPD was secondary to the enlarged heart at his hearing.

The Veteran's statements and contentions that he has COPD or asthma are not supported by medical evidence of record.  No diagnosis of either has been made by a competent medical professional and to the extent restrictive lung disorders have been suggested, there has been no definitive diagnosis of any restrictive respiratory disability.  The Board acknowledges that the Veteran has the competency to report that he experiences difficulty breathing.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  There is nothing in the record that supports a finding that he is competent to make a diagnosis of a restrictive lung disorder, asthma, or COPD.  Nothing in the record shows that he has the requisite training, education or experience to make a medical diagnosis.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The medical evidence and opinions provided by a VA physician, which the Board find persuasive and probative, support a finding that there is no congestive heart failure, no restrictive lung disease, no COPD, and no asthma.  Those findings by a medical profession are more probative and outweigh the contrary statements provided by the Veteran.

The evidence does not include a diagnosis of any cardiovascular disease within a year of discharge from active duty and the evidence does not show any cardiovascular disease manifested to a compensable degree within one year following separation from service.  Indeed, the Veteran did not claim service connection for any cardiovascular disability in 1993 when he submitted a claim for service connection for hearing loss, and he does not now claim that he had any heart or lung disability that manifested within a year of his discharge. 

Thus, the Board finds that there is no credible evidence of a current disability of  COPD, asthma, or congestive heart failure.  Because the record evidence does not support a finding of a current congestive heart failure or respiratory disability, the claim must be denied.  In addition, because the evidence does not support a finding of a current respiratory disorder to include COPD or asthma, the claim must be denied.  To the extent that any mild restrictive disorder was shown, it was found to be due to obesity and not related to the Veteran's service.  There is no medical evidence of record that relates any current respiratory disability or congestive heart failure to the Veteran's service or any service-connected disability.

However, the evidence shows that the Veteran has left ventricular hypertrophy as a result of his hypertension.  While the examiner opined that it was not a separate disability from the hypertension, it was nonetheless a "consequence" of the hypertension and thus is a service-connected disability or aspect of a disability.  

Therefore, the Board that a preponderance of the evidence is against the claims for service connection for congestive heart failure and a respiratory disability.  Those claims are denied.  However, the evidence supports service connection for left ventricular hypertrophy and that claim is allowed.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for left ventricular hypertrophy is granted.

Entitlement to service connection for congestive heart failure is denied.

Entitlement to service connection for a respiratory disorder, to include COPD with asthma, is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


